DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on July 7, 2022 is acknowledged.
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 7, 2022.

Drawings
Figure 1a/b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the horizontal interface between the hollow channel and the fluid hole must be shown/labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract is supposed to provide a reader the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains, regardless to the readers' her degree of familiarity with patent documents.  It is suggested to amend the abstract to provide any reader an understanding of what is new or beneficial and what the application is directed towards.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: temperature control means in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated Breiling (US 2014/0235069).
In regards to claim 1, Breiling teaches a tri-partitioned faceplate assembly (400, joined component) formed by a radical diffuser plate (401), a precursor delivery plate (403), and a thermal isolator (402) (fig. 4a-c, 5a-c; para. 79), the tri-partitioned faceplate assembly comprising:
a coolant passages (413/414, hollow channel) inside the faceplate assembly and in which a coolant (temperature control means) is provided (fig. 4a-c, 5a-c; para. 84-85);
a coolant plenum (450, communication line) inside the faceplate assembly and being in communication with the coolant passages (fig. 4a-c, 5a-c; para. 84-85); and
a radical through-holes (408, fluid hole) vertically passing through the plates of the faceplate assembly, and through which a gas passes (fig. 4a-c, 5a-c; para. 80-81). 
Breiling does not explicitly teach the plates are joined by welding and the weld zone formed by friction stir welding that is formed between the hollow channel and the fluid hole removes at least a part of a horizontal interface between the hollow channel and the fluid hole.
However, these are product-by-process limitations, and it is noted that “[E]ven though product--by--process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product--by--process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.  In the instant case, the zone between the coolant passages and radical through-holes provide a narrowing of a horizontal interface and therefore is structurally identical to the weld zone as claimed, despite being formed by a different process, and consequently reads on the claim. 
In regards to claim 2, Breiling teaches the temperature control means is a coolant (fig. 4a-c, 5a-c; para. 84-85).
In regards to claim 3, Breiling teaches opposite ends of the coolant passaged are in communication with the coolant plenum (fig. 4a-c, 5a-c; para. 84-85).
In regards to claim 4, Breiling teaches the coolant plenum is peripherally outside the coolant passages, while forming a closed curve (fig. 4a-c, 5a-c; para. 84-85).
In regards to claim 5, Breiling teaches the radical through-holes are between neighboring coolant passages (fig. 4a-c, 5a-c).
In regards to claim 6, Breiling teaches the zone between the coolant passages and radical through-holes is outside the coolant plenum (fig. 4a-c, 5a-c).
 In regards to claim 7, Breiling teaches a direction of the coolant passages is perpendicular to the direction of the radical through-holes (fig. 4a-c, 5a-c).

In regards to claim 9, Breiling teaches a tri-partitioned faceplate assembly (400, joined component) formed by a radical diffuser plate (401), a precursor delivery plate (403), and a thermal isolator (402) (fig. 4a-c, 5a-c; para. 79), the tri-partitioned faceplate assembly comprising:
a radical through-holes (408, first fluid hole) vertically passing through the plates of the faceplate assembly, and through which a gas passes (fig. 4a-c; para. 80-81). 
an inlet (423/424) and outlet holes (427/428) (second fluid hole/injection port) are in communication with coolant passages (413/414, hollow channel) inside the faceplate assembly and in which a coolant (temperature control means) is provided (fig. 4a-c; para. 83-85);
a coolant plenum (450, communication line) inside the faceplate assembly and being in communication with the coolant passages (fig. 4a-c; para. 84-85) and in communication with the inlet/outlet holes to supply the coolant to the coolant passages.
In regards to claim 11, Breiling teaches the tri-partitioned faceplate assembly is used in inductively coupled plasma (ICP) systems (fig. 1; para. 60-61) which is a system used in chemical vapor deposition (CVD) to process a wafer (para. 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Breiling as applied to claims 1-7, 9 and 11 above, and further in view of Kinnard (US 6,635,117).
In regards to claims 8 and 10, Breiling as discussed, but does not explicitly teach  an inner surface of each of the hollow channel, the communication line, and the fluid hole, and a surface of the joined component are anodized or plated or  an inner surface of each of the first fluid hole, the second fluid hole, and the communication line, and a surface of the joined component are anodized or plated.
However, Kinnard teaches the use of anodized aluminum for walls of coolant passage within the process chamber (col. 5, lines 52-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the anodized aluminum of Kinnard onto the tri-partitioned faceplate assembly of Breiling because Kinnard teaches it will provide less inconsistencies to temperature and allows for uniform process temperature (col. 5, lines 62-65). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717